UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7962


ANDRE CHUNG,

                Petitioner - Appellant,

          v.

JOHN OWENS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:09-cv-02115-TLW)


Submitted:   March 22, 2010                 Decided:   April 8, 2010


Before NIEMEYER, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Chung, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andre Chung, a federal prisoner, appeals the district

court’s order denying relief on his 28 U.S.C. § 2241 (2006)

petition.      We have reviewed the record and find no reversible

error.     Accordingly, we grant leave to proceed in forma pauperis

and   affirm   for    the   reasons    stated   by    the   district      court. *

Chung v. Owens, No. 3:09-cv-02115-TLW (D.S.C. Oct. 9, 2009).                   We

dispense     with    oral   argument    because      the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




      *
       In addition to the claims addressed by the district court,
Chung contended that a negligent homicide conviction was
improperly treated as a crime of violence, adversely impacting
both   his    advisory   Guidelines   range   and   his   custody
classification.    Section 2241 is not the proper vehicle for
challenging alleged inaccuracies in a presentence report.     See
United States v. Benchimol, 471 U.S. 453, 457 (1985) (Stevens,
J., concurring). With respect to the conviction’s impact on his
custody classification, Chung has failed to state a claim. See
McKune v. Lile, 536 U.S. 24, 39-40 (2002); Slezak v. Evatt, 21
F.3d 590, 594 (4th Cir. 1994).



                                       2